UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1228


YING QING LU,

                  Plaintiff – Appellant,

             v.

CYRUS AZAR ARIABIN,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cv-01034-LMB-TRJ)


Submitted:    September 29, 2009            Decided:   October 19, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry St. John FitzGerald, Arlington, Virginia, for Appellant.
Craig C. Reilly, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ying   Qing    Lu    appeals        the   district    court’s    orders

granting the Defendant’s motion to dismiss Lu’s civil action for

lack of subject matter jurisdiction and denying her motion to

alter or amend judgment.            On appeal, Lu contends the district

court erred in denying her motion for jurisdictional discovery

and in deciding the factual issue of Defendant’s citizenship

based on the parties’ declarations.              We affirm.

            If the district court determines that it lacks subject

matter jurisdiction, the court must dismiss the action.                     Fed. R.

Civ.   P.   12(h)(3);     Arbaugh    v.    Y&H    Corp.,    546   U.S.    500,   514

(2006).     “When, as here, a defendant challenges the existence of

subject matter jurisdiction in fact, the plaintiff bears the

burden of proving the truth of such facts by a preponderance of

the evidence.”       United States ex rel. Vuyyuru v. Jadhav, 555

F.3d 337, 347 (4th Cir.), pet. for cert. filed, 78 U.S.L.W. 3058

(2009).      The   district     court     may    “resolve   the    jurisdictional

facts in dispute by considering evidence outside the pleadings,

such as affidavits.”       Id. at 348.

            Citizenship presents a preliminary question of fact to

be determined by the district court.                   Sligh v. Doe, 596 F.2d

1169, 1171 n.9 (4th Cir. 1979).               We review the district court’s

factual findings with respect to jurisdiction for clear error

and the legal conclusions flowing therefrom de novo.                     Velasco v.

                                          2
Government of Indonesia, 370 F.3d 392, 398 (4th Cir. 2004).                          We

will only overturn a district court’s finding of fact as clearly

erroneous       when    we   are     “left       with   the    definite     and     firm

conviction that a mistake has been committed.”                          Vuyyuru, 555

F.3d at 350 (citations omitted).                  We review a district court’s

limitation of jurisdictional discovery and its decision whether

to conduct an evidentiary hearing for abuse of discretion.                          See

Thigpen v. United States, 800 F.2d 393, 397-98 (1986), overruled

on other grounds by Sheridan v. United States, 487 U.S. 392

(1988).

            With these standards in mind, we have reviewed the

record    and    find   no   abuse    of     discretion       or   reversible     error.

Accordingly, we affirm the district court’s orders.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in   the     materials      before     the    court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                             3